DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 03/11/2022 of:
DISPLAY DEVICE INCLUDING OPTICAL PATTERN LAYER ON FINGERPRINT SENSOR LAYER AND METHOD OF MANUFACTURING THE SAME

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 03/11/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, & 12 is/are rejected under 35 U.S.C. 103 as being anticipated by U.S. Pre-Grant Pub. 2018/0175125 to Chung et al. (from hereinafter Chung, prior art of record), in view of U.S. Pre-Grant Pub. 2020/0104563 to Ryu et al. (from hereinafter Ryu).
Regarding Claim 1, Chung teaches a display device (e.g. Figs. 1-5; see Figs. 1A-B reproduced below for convenience) comprising:
a first substrate (e.g. 1321; see ¶ [0028, 30, & 34]);
a barrier layer (e.g. 1341; see ¶ [0027-34]) on the first substrate (1321);
an optical pattern layer (e.g. 1343/O; see ¶ [0028, 30, & 33]) on the barrier layer (1341), and comprising a light blocking pattern (1343), and a plurality of light transmitting patterns (e.g. “O”) penetrating the light blocking pattern (1343) in a first direction (e.g. vertically through opening “O”, as oriented in Fig. 1A);
a first thin film transistor layer (e.g. 121; see ¶ [0024 & 40]) on the optical pattern layer (1343/O), and comprising a thin film transistor (e.g. active device AD; see Fig. 1A & ¶ [0024]);
a light emitting element layer (e.g. 123; see ¶ [0024-25]) on the first thin film transistor layer (121); and
a fingerprint sensor layer (e.g. 110; see ¶ [0019-21 & 26-44]) underneath the first substrate (1321) to receive light reflected from an external object (e.g. finger 10; see ¶ [0019, 21, 26, & 30-31]).

    PNG
    media_image1.png
    549
    1130
    media_image1.png
    Greyscale

Chung may not explicitly teach that the thin film transistor (AD) overlaps with the light blocking pattern (1343), and the plurality of light transmitting patterns (O) do not overlap with the thin film transistor (AD).

Ryu does teach a similar display device (e.g. Figs. 6-7; see Fig. 7 reproduced below for convenience) comprising a thin film transistor (e.g. “driving transistor” DT; see ¶ [0064-67]) that overlaps with a light blocking pattern (e.g. “light shielding film” 203] see ¶ [0093]), and a plurality of light transmitting patterns (e.g. “opening patterns” OP; see ¶ [0093]) do not overlap with the thin film transistor (DT; as reasonably taught by Fig. 7, shown below).

    PNG
    media_image2.png
    794
    1174
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Chung so that the thin film transistor (AD) overlaps with the light blocking pattern (1343), and the plurality of light transmitting patterns (O) do not overlap with the thin film transistor (AD) as taught by Ryu, because Ryu teaches that this configuration predictably and beneficially increases the proportion of light incident on light-sensing unit (e.g. Ryu PD), thereby improving a signal-to-noise ratio of the device (see Ryu ¶ [0139-140, 142, 152, & 157]).
Furthermore, Ryu demonstrates that this claimed configuration of thin film transistor and light blocking patterns is an obvious art-recognized equivalent used for the same purpose of enhancing light-sensing characteristics of an OLED touch sensor device (see MPEP § 2144.06).

Regarding Claim 2, Chung teaches the display device according to claim 1, wherein one surface of the barrier layer (e.g. bottom of 1341) is in direct contact with the first substrate (1321), and another surface of the barrier layer (e.g. top of 1341) is in direct contact with the light blocking pattern (1343) and the plurality of light transmitting patterns (e.g. “O”).

Regarding Claim 5, Chung teaches the display device according to claim 1, wherein an aspect ratio of a light transmitting pattern (e.g. “O”) from among the plurality of light transmitting patterns (e.g. “O”) is defined by a height of the light transmitting pattern (e.g. thickness T2; see Fig. 1C & ¶ [0034]) divided by a line width (e.g. width W; see ¶ [0034]) of the light transmitting pattern (e.g. “O”), the line width (W) of the light transmitting pattern (e.g. “O”) corresponding to a length of the light transmitting pattern (e.g. “O”) in a second direction (e.g. horizontally as oriented in Figs. 1A & 1C) crossing the first direction (e.g. vertically as oriented in Figs. 1A & 1C).
Although Chung may not explicitly teach that the aspect ratio is greater than or equal to 7, nevertheless it would have been obvious for one of ordinary skill in the art to implement an aspect ratio in the claimed range because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. (See MPEP § 2144.05) Furthermore, Chung would explicitly motivate one skilled in the art to optimize the claimed “aspect ratio” for the express benefit of resolving crosstalk problems in the display device (see Chung ¶ [0032-34]).

Regarding Claim 12, Chung teaches the display device according to claim 1, further comprising:
a first thin film encapsulation layer (e.g. 124; see ¶ [0023, 26, & 40]) on the light emitting element layer (123); and
a cover window (e.g. 125; see ¶ [0023, 26, 28, & 40]) on the first thin film encapsulation layer (124).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Ryu, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2020/0280015 to Odaka (from hereinafter Odaka, prior art of record).
Regarding Claims 3-4, Chung and Ryu teach the display device according to claim 1.
Chung and Ryu may not explicitly teach that the barrier layer (1341) comprises at least one of SiOx, SiNx, and SiON, or at least one of ITO, IZO, and IGZO.
Odaka does teach a similar display device (e.g. Fig. 3) comprising a barrier layer (e.g. “sealing film” 56; see ¶ [0046]) comprises at least one of SiOx, SiNx, and SiON, or at least one of ITO (e.g. indium tin oxide 35/46; see ¶ [0041]), IZO, and IGZO.  Odaka further teaches implementing barrier layers for the express benefits of both protecting device components from damage during subsequent process steps and to protect the device from external contamination (see ¶ [0041 & 46]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the barrier layer (1341) of Chung comprising one of the claimed materials, because Odaka demonstrates that the claimed materials are art-recognized equivalents used for the same purpose of protecting display device both from external contamination and damage inflicted during the fabrication process (see MPEP § 2144.06).

	
Claims 6, 10-11, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Ryu, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2019/0310724 to Yeke Yazdandoost et al. (from hereinafter Yeke Yazdandoost, prior art of record).
Regarding Claim 6, Chung and Ryu teach the display device according to claim 1, wherein the fingerprint sensor layer (110) comprises:
a second transistor layer (e.g. CCD/CMOS transistor layers, not shown; see ¶ [0021] teaching “sensor 110 may include charge coupled devices (CCDs), a complementary metal-oxide semiconductor (CMOS), or image sensing devices of other suitable types configured to receive a light beam reflected by the object 10 under test”) underneath the first substrate (1321);
a light receiving element layer (e.g. “sensing areas” R; see ¶ [0031-33]) electrically connected to the second transistor layer (CCD/CMOS; ¶ [0021]); and
a second thin film encapsulation layer (e.g. adhesive layer/fixing mechanism, not shown see ¶ [0020] teaching “[t]he collimator 130 and the OLED display panel 120 may be joined together by an adhesive layer (not shown) or a fixing mechanism (not shown), and so may be the collimator 130 and the sensor 110”) covering the light receiving element layer (R).
Chung and Ryu may not explicitly teach that the second transistor layer described in ¶ [0021] is a second thin film transistor layer.
Yeke Yazdandoost does teach a similar display device (e.g. Figs. 1-3; see Fig. 2A shown below) comprising a fingerprint sensor layer (e.g. 114/214; see ¶ [0059-63 & 83-89]) including a processor (e.g. 116/216; see ¶ [0059-63 & 83-89]), which is analogous to applicant’s claimed “second thin film transistor layer”.  Yeke Yazdandoost further teaches in ¶ [0061] that “[t]he processor 116 can be any suitable processor or circuitry [emphasis examiner’s] capable of performing, monitoring, or coordinating one or more processes or operations of the electronic device 100” and that thin-film transistor layers may be utilized as electronic circuitry in their invention (see ¶ [0041, 47, 78, 98, & 122-124]).

    PNG
    media_image3.png
    426
    572
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form utilize a thin film transistor layer for the second transistor layer (see ¶ [0020-21]) of Chung, because Yeke Yazdandoost demonstrates that thin-film transistor layers are an art-recognized equivalent used for the same purpose as photo-sensor circuitry (see MPEP § 2144.06).

Regarding Claim 10, Chung, Ryu, and Yeke Yazdandoost teach the display device according to claim 6, wherein the light receiving element layer (Chung R; Yeke Yazdandoost 114/214) comprises a photo transistor or a photo diode (see Yeke Yazdandoost ¶ [0060]).

Regarding Claim 11, Chung teaches the display device according to claim 1, wherein the fingerprint sensor layer (110) is attached to a lower portion of the first substrate (1321) through a transparent adhesive member (e.g. “optical clear adhesive (OCA)”, not shown see ¶ [0020] teaching “[t]he collimator 130 and the OLED display panel 120 may be joined together by an adhesive layer (not shown) or a fixing mechanism (not shown), and so may be the collimator 130 and the sensor 110 [and] [t]he adhesive layer may be an optical clear adhesive (OCA)”).

Regarding Claim 13, Chung, Ryu, and Yeke Yazdandoost teach the display device according to claim 12, further comprising:
a touch sensing layer (Yeke Yazdandoost input sensor 110; see Fig. 1B & ¶ [0057]) between the first thin film encapsulation layer (Chung 124; Yeke Yazdandoost 204a) and the cover window (Chung 125; Yeke Yazdandoost 108/206).

Allowable Subject Matter
Claims 7-9 are allowed.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 03/11/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892